EXHIBIT 10(E)

         
Customer No.
       
 
 
 
   
Loan No.
       
 
 
 
   
Loan No.
       
 
 
 
   
Loan No.
       
 
 
 
   

RBC BANK (USA)
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This Second Amendment to Loan and Security Agreement (this “Amendment”) is
made and entered into as of February 26, 2010 by and between VIDEO DISPLAY
CORPORATION, a Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC.
(“Lexel”), FOX INTERNATIONAL, LTD., INC. (“Fox”), Z-AXIS, INC. (“Z-Axis”),
TELTRON TECHNOLOGIES, INC. (“Teltron”) and AYDIN DISPLAYS, INC. (“Aydin” and
together with Lexel, Fox, Z-Axis and Teltron, collectively, the “Subsidiaries”;
and the Subsidiaries, together with Parent, collectively, the “Borrower”), and
RBC BANK (USA) (formerly known as RBC Centura Bank) (the “Bank”);
W I T N E S S E T H:
     WHEREAS, the Borrower and the Bank have made and entered into that certain
Loan and Security Agreement, dated as of September 26, 2008, as amended by that
certain Amendment to Loan and Security Agreement and Waiver, dated as of
August 14, 2009, between Bank and Borrower (the “Original Loan Agreement” and as
amended hereby, the “Loan Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Loan
Agreement);
     WHEREAS, pursuant to the original Loan Agreement, the Bank has extended to
the Borrower (a) a primary revolving loan facility in the original principal
amount of up to $17,000,000, which primary revolving loan is evidenced by a
promissory note, dated as of August 14, 2009, from Borrower to the order of the
Bank in the principal amount of $17,000,000, (b) a secondary revolving loan
facility in the original principal amount of up to $3,500,000, which secondary
revolving loan is evidenced by a promissory note, dated as of August 14, 2009,
from Borrower to the order of the Bank in the principal amount of $3,500,000,
and (c) a term loan in the original principal amount of up to $1,700,000, which
term loan is evidenced by a promissory note, dated as of August 14, 2009, from
Borrower to the order of the Bank in the principal amount of $1,403,170.42 ;
     WHEREAS, Borrowers desires to extend the term of the secondary revolving
loan to June 30, 2010, and the Borrower desires to amend certain provisions of
the Loan Agreement in connection therewith, and the Bank is willing to agree to
the same on the terms and conditions set forth herein;
     NOW THEREFORE, for and in consideration of the foregoing and for ten
dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1.
Amendments to Loan Agreement
     Section 1.1 Definition Amendments. The following definitions in Section 1.1
of the Loan Agreement are hereby amended in their entirety to read as follows:
“Revolving Loan Termination Date” or “Termination Date” means (i) with respect
to the Primary Revolving Loan only, June 30, 2010 and (ii) with respect to the
Secondary Revolving Loan only, June 30, 2010, in each case as such date may be
renewed from time to time as provided herein.
     Section 1.2 Covenant Amendment. Section 2.2(b) of the Loan Agreement is
hereby amended in its entirety to read as follows:
(b) The Secondary Revolving Loan shall be evidenced by a renewal promissory note
in the face amount of the Maximum Secondary Revolving Loan Amount, dated as of
February 26, 2010, from Borrower to the order of Bank (as amended, modified,
supplemented, restated or renewed from time to time, the “Secondary Revolving
Note”).
     Section 1.3 Covenant Amendment. Section 7.3 of the Loan Agreement is hereby
amended in its entirety to read as follows:
7.3. Asset Coverage Ratio. Borrower shall have an Asset Coverage Ratio of not
greater than 1.0 to 1.0 at each fiscal quarter end on and after May 31, 2010,
calculated on a consolidated basis for Borrower and all Subsidiaries.
     Section 1.4 Attachments. Exhibit 5.6 to the Loan Agreement is hereby
amended in its entirety to read in the form attached hereto as Exhibit 5.6.
ARTICLE 2.
Conditions to Effectiveness
     Section 2.1 Conditions. The amendments to the Loan Agreement set forth in
this Amendment shall become effective as of February 26, 2010 (the “Effective
Date”) after all of the conditions set forth in this Article 2 shall have been
satisfied.
     Section 2.2 Execution of Amendment. This Amendment shall have been executed
and delivered by the Borrower.
     Section 2.3 Execution of Note. The renewal Secondary Revolving Note shall
have been executed and delivered by the Borrower.

2



--------------------------------------------------------------------------------



 



     Section 2.4 Confirmation of Guaranty. Ronald D. Ordway shall have executed
and delivered his Unconditional Limited Guaranty Agreement, in form and
substance satisfactory to Bank.
     Section 2.5 Representations and Warranties. As of the Effective Date, the
representations and warranties set forth in the Loan Agreement, and the
representations and warranties set forth in each of the Loan Documents, shall be
true and correct in all material respects; (b) as of the Effective Date, no
Defaults or Events of Default shall have occurred and be continuing; (c) the
Bank shall have received from the Borrower a certificate dated the Effective
Date, certifying the matters set forth in subsections (a) and (b) of this
Section.
     Section 2.6 Loan Fee. Borrower shall have paid a modification and extension
fee of $10,000, which fee has been fully earned by the Bank and is
non-refundable in its entirety.
ARTICLE 3.
Miscellaneous
     Section 3.1 Entire Agreement; No Novation or Release. This Amendment,
together with the Loan Documents, as in effect on the Effective Date, reflects
the entire understanding with respect to the subject matter contained herein,
and supersedes any prior agreements, whether written or oral. This Amendment is
not intended to be, and shall not be deemed or construed to be, a satisfaction,
novation or release of the Loan Agreement or any other Loan Document. Except as
expressly amended hereby, all representations, warranties, terms, covenants and
conditions of the Loan Agreement and the other Loan Documents shall remain
unamended and unwaived and shall continue in full force and effect.
     Section 3.2 Fees and Expenses. All fees and expenses of the Bank incurred
in connection with the issuance, preparation and closing of the transactions
contemplated hereby shall be payable by the Borrower promptly upon the
submission of the bill therefor. If the Borrower shall fail to promptly pay such
bill, the Bank is authorized to pay such bill through an advance of funds under
the Revolver Facility or by debiting its accounts with the Bank.
     Section 3.3 Choice of Law; Successors and Assigns. This Amendment shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

3



--------------------------------------------------------------------------------



 



WITNESS the hand and seal of each of the undersigned as of the date first
written above.

                  BANK:    
 
                RBC BANK (USA)    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
        BORROWER:    
 
                VIDEO DISPLAY CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [SEAL]
   
 
                LEXEL IMAGING SYSTEMS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [SEAL]
   
 
                FOX INTERNATIONAL, LTD., INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [SEAL]
   
 
                Z-AXIS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [SEAL]
   

4



--------------------------------------------------------------------------------



 



                  TELTRON TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [SEAL]
   
 
                AYDIN DISPLAYS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [SEAL]
   

5



--------------------------------------------------------------------------------



 



Exhibit 5.6
COMPLIANCE CERTIFICATE

     
TO:
  RBC BANK (USA) (the “Bank”)
 
   
FROM:
  VIDEO DISPLAY CORPORATION

The undersigned authorized officer of VIDEO DISPLAY CORPORATION (“Parent”)
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Parent, certain of its Subsidiaries and Bank,
dated September 26, 2008, as amended (the “Agreement”), (i) Borrowers are in
complete compliance for the period ending                      with all
covenants set forth in the Agreement, except as noted below and (ii) all
representations and warranties of Borrowers stated in the Agreement are true,
correct and accurate as of the date hereof. Attached herewith are the required
documents supporting the above certification. The undersigned authorized officer
further certifies that this Compliance Certificate and any supporting financial
documents have been prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes – or unless otherwise
permitted in the Agreement. Reference is made to the Agreement for the relevant
meanings of the reporting requirements and covenants which are stated below in a
“short-hand” manner.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Quarterly financial statements
  Quarterly within 45 days   Yes   No
Annual financial statements (Audited)
  FYE within 150 days   Yes   No
 
      Yes   No
Budget/Forecast
  30 days after FYE   Yes   No
Guarantor personal financial statements
  FYE within 150 days   Yes   No

                                                  Financial Covenant   Required
  Actual   Complies
Adjusted Total Liabilities to Adjusted Tangible Net Worth
    2.00       1.00               1.00     Yes   No
 
                                               
Fixed Charge Coverage Ratio
    1.35       1.00               1.00     Yes   No
 
                                               
Asset Coverage Ratio*
    1.00       1.00               1.00     Yes   No
 
                                               

 

*   applies at each FQE on and after May 31, 2010

(Continued on Next Page)

6



--------------------------------------------------------------------------------



 



Compliance Certificate
(Continued from Previous Page)

                      Comments Regarding Exceptions: See Attached.      BANK USE
ONLY    
 
                           Received by:                              
 
          Authorized Signer        
 
                   
 
     Date:                              
Authorized Signatory of Borrower
                           Verified:                              
 
          Authorized Signer        
 
Title
                   
 
                   
 
     Date:                              
Date
                           Compliance Status
    Yes   No   

7